DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 15, 16, 17, 19 and 20 of U.S. Patent No. 10,596,337 B2. Regarding instant claims 13, 15, 16 and 18-20, although the claims at issue are not identical, they are not patentably distinct from patented claims 13, 15, 16, 17, 19 and 20 because the patented claims contain all of the instant limitations and thus fully anticipate the instant claims. Regarding instant claims 1-12, 14 and 17, the patented claims 1-11 and 13 contain all of the instant limitations (where including the limitations of patented claim 9 being also dependent on patented claim 13 to arrive at instant claim 17 would have been obvious to an artisan before the effective filing date of the claimed invention in order to recite the same valve structure for predictably further limiting both claim trees in the same way/more completely claiming the valve), except patented claim 1 does not 

Claim Objections
Claim 13 is objected to because of the following informalities:  line 11 should read “is at a second position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “pivotally” in claims 3 (and thus its dependent claims 4-8), 5 and 8, as understood in light of the threaded coupling disclosed by the specification, is used by the claim to mean “rotationally,” while the accepted meaning is “movement about a hinge/fulcrum.” The term is indefinite because the specification does not clearly redefine the term. As best understood, for purposes of examination, the claims will be considered to read “rotationally”, and amendment of the claims to read as such would address this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choksi (US 7,721,763 B2; hereinafter “Choksi”) (as evidenced by Choksi US 5,727,594; hereinafter “Choksi ‘594”).
Regarding claim 1, Choksi discloses a tracheostoma valve (valve 10) adapted to control the flow of air through a tracheostoma (valve 10 is fully capable of controlling the flow of air through a tracheostoma in the same way as it controls any fluid therethrough and thus is adapted as claimed because it would perform the instantly-recited intended use if connected to a tracheostoma, see Choksi ‘591 Figs. 2 and 5 and col. 8, lines 13-16 as evidence supporting this inherent ability) (Figs. 1-2), the tracheostoma valve comprising: 
a first body (first section 18 OR second section 20+collet 24, as appropriate to meet the dependent limitations as discussed below) including a passageway (defined by cylindrical wall 70 OR cavity 32), 
a second body (second section 20+collet 24 OR first section 18) including a rim surface (comprising flange 36 OR the bottom of cavity 80) surrounding a bore (through portion 28 OR defined by cylindrical wall 72) that is aligned with the passageway of the first body (Fig. 2), wherein the second body is movable relative to the first body to advance the bore toward and away from the passageway (Fig. 2; col. 3, lines 65-67), and 
an elastic membrane (comprising arm portions 52) (col. 4, lines 49-50 in view of Fig. 3 where the valve member is shown as a single material) positioned in the passageway of the first body (Fig. 2; where valve member 12 is located within either/both the space defined by cylindrical wall 72 and cavity 32, since they are concentric), wherein the elastic membrane is deflectable between (i) a first position (Fig. 2 OR when disc 16 is spaced from rim portion 14 as described in col. 3, lines 53-59) in which a central section of the elastic membrane (immediately surrounding and/or comprising disc portion 16) is spaced apart from the bore (through portion 28 OR defined by cylindrical wall 72) of the second body to permit the passage of air through the bore (Fig. 2 OR col. 3, lines 53-59) and (ii) a second position in which the central section of the elastic membrane covers the bore (i.e. when disc portion 16 rests on bosses 96, col. 8, lines 9-17, OR Fig. 2).  
Regarding claim 2, Choksi discloses the tracheostoma valve of claim 1, wherein Choksi further discloses wherein the elastic membrane extends outwardly from the passageway when located at the second position (i.e. in the first interpretation, because when disc portion 16 rests on bosses 96, col. 8, lines 9-17, the disc and the portion of the membrane/arms closest to the disc will be located outwardly of the passageway (i.e. above it in Fig. 2) defined by wall 70).  
Regarding claim 3, Choksi discloses the tracheostoma valve of claim 1, wherein Choksi further discloses wherein the second body is, as best understood, pivotally[/rotationally] coupled to the first body (Fig. 2; col. 3, lines 65-67).  
Regarding claim 4, Choksi discloses the tracheostoma valve of claim 3, wherein Choksi further discloses wherein the second body is threaded onto the first body (Fig. 2; col. 3, lines 65-67).  
 tracheostoma valve of claim 3, wherein Choksi further discloses wherein the second body (i.e. in the second interpretation, i.e. first section 18) comprises: 
a plate (the bottom of cavity 80) including the rim surface and the bore (Fig. 2), and 
a cylindrical barrel (wall 70) extending away from the plate and, as best understood, pivotally[/rotationally] coupled to the first body (second section 20+collet 24) (Fig. 2; col. 3, lines 65-67).  
Regarding claim 8, Choksi discloses the tracheostoma valve of claim 5, wherein Choksi further discloses wherein the plate includes an annular grip (the outer surface of wall comprising knurls 74) sized to be grasped by a hand of a patient to, as best understood, pivotally[/rotationally] move the second body relative to the first body (Fig. 1; col. 5, lines 34-38).  
Regarding claim 9, Choksi discloses the tracheostoma valve of claim 1, wherein Choksi further discloses wherein: 
the first body (i.e. in the second interpretation, i.e. second portion 20+collet 24) comprises a sleeve (comprising adaptor 28 and cylindrical wall 34) including the passageway (32), and a plurality of beams (bosses 96) arranged concentrically with the sleeve (Fig. 2), and 
the elastic membrane is coupled to an end of each of the beams (the inner ends, when disc portion 16 rests on bosses 96, col. 8, lines 9-17) and includes a plurality of arms (arm portions 52) that extend outward away from the central section of the elastic membrane into contact with the first body (i.e. at 62/64) (Fig. 2).
Regarding claim 11, Choksi discloses the tracheostoma valve of claim 1, wherein Choksi further discloses wherein the elastic membrane is air permeable (by virtue of openings 54 formed between arms 52) (Fig. 3).  
Regarding claim 12, Choksi discloses the tracheostoma valve of claim 1, wherein Choksi further discloses a disk (disc 16) coupled to the central section of the elastic membrane (Fig. 3), the disk being sized to cover the bore when the elastic membrane is in the second position to prevent the passage of air through the bore (i.e. in the second interpretation, i.e. Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choksi in view of Choksi ‘594.
Regarding claim 13, Choksi discloses a tracheostoma valve (valve 10) adapted to control the flow of air through a tracheostoma (valve 10 is fully capable of controlling the flow of air through a tracheostoma in the same way as it controls any fluid therethrough and thus is adapted as claimed because it would perform the instantly-recited intended use if connected to a tracheostoma, see Choksi ‘591 Figs. 2 and 5 and col. 8, lines 13-16 as evidence supporting this inherent ability) (Figs. 1-2), the tracheostoma valve comprising:
a housing (first section 18), 
a cap (second section 20+collet 24) movably coupled to the housing passageway (Fig. 2; col. 3, lines 65-67), the cap including an opening (the lower opening of the passageway that extends through adapter 28), and
an elastic membrane (comprising arm portions 52) (col. 4, lines 49-50 in view of Fig. 3 where the valve member is shown as a single material; see also Choksi ‘ 594 col. 2 lines 45-49) having a central section (immediately surrounding and/or comprising disc portion 16) and an outer edge (ring portion 56 and/or flange 58), the outer edge being coupled to the housing (Fig. 2; col. 5, lines 19-29), the elastic membrane being deflectable under pressure to advance the central section over the opening (when disc 16 contacts bosses 96, col. 8, lines 13-15), 
wherein, when the cap is at a first position relative to the housing (Fig. 2), the elastic membrane is configured to deflect a first amount (the distance between disc 16 and bosses 96 in Fig. 2) when a first pressure (the pressure required to stretch the arms so that disc 16 contacts bosses 96) is applied to the elastic membrane to advance the central section over the opening (col. 6 and col. 8, lines 13-15), and, when the cap is at second position relative to the housing (i.e. second portion 20+collet 24 has been threaded out some distance from first portion 18), the elastic membrane is configured to deflect a second amount (a distance greater than that shown between disc 16 and bosses 96 in Fig. 2) when a second pressure (the pressure required to stretch the arms so that disc 16 contacts bosses 96 when spaced said greater distance) is applied to the elastic membrane to advance the central section over the opening, the second amount being greater than the first amount, and the second pressure being greater than the first pressure (col. 6 and col. 8, lines 13-15).
Due to bosses 96, Choksi is silent regarding wherein advancing the central section over the opening prevents the passage of air through the opening. However, Choksi ‘594 teaches that it was known in the valve art before the effective filing date of the claimed invention to either provide bosses (bosses 41) (Choksi ‘594 Fig. 5) (i.e. similar to that of Choksi) or to not provide bosses (Choksi ‘594 Fig. 9), such that advancing the central section (disc portion 60) over the opening prevents the passage of air through the opening (Fig. 9; col. 7, lines 31-43). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the valve of Choksi to include wherein advancing the central section over the  as taught by Choksi ‘594, in order to provide the predictable result of a valve that prevents sudden high pressure flows/surges as well as controlling the flow at lower pressures (Choksi ‘594, col. 7, lines 35-42).
Regarding claim 14, Choksi in view of Choksi ‘594 teaches the tracheostoma valve of claim 13, wherein Choksi as modified by Choksi ‘594 above to lack bosses 96 so that the opening to the passage through 28 is sealable by the valve further discloses/teaches a disk (disc 16) coupled to the central section of the elastic membrane (Choksi Figs. 2-3), the disk sized to cover the opening when the elastic membrane is deflected to advance the disk over the opening to prevent the passage of air through the opening (Choksi ‘594 Fig. 9).  
Regarding claim 15, Choksi in view of Choksi ‘594 teaches the tracheostoma valve of claim 13, wherein Choksi further discloses wherein: 
the cap includes a plate (flange 36) and a barrel (cylindrical wall 34+collet 24) extending from the plate (Fig. 2), the barrel including an externally-threaded surface (comprising external threads 42) (Fig. 2; col. 3, lines 65-67), and 
the housing includes a sleeve (cylindrical wall 70) having an internally-threaded surface (threaded portion 76) that engages the externally-threaded surface of the cap (Fig. 2; col. 3, lines 65-67).
Regarding claim 18, Choksi in view of Choksi ‘594 teaches the tracheostoma valve of claim 15, wherein Choksi further discloses wherein the housing includes an inner sleeve (inner cylindrical wall 72) positioned concentrically with the sleeve (cylindrical wall 70) (Fig. 2), the inner sleeve including an inner rim (rim portion 14) coupled to the elastic membrane (when the disc is pressed against the rim as shown in Fig. 2).  
Regarding claim 19, Choksi in view of Choksi ‘594 teaches the tracheostoma valve of claim 13, wherein Choksi further discloses wherein the elastic membrane is air permeable (by virtue of openings 54 formed between arms 52) (Fig. 3).

Claim(s) 1-8, 10, 13, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being obvious over Tabor (US 4,325,366; hereinafter “Tabor”) in view of Schouwenbrug (WO 99/29268; hereinafter “Schouwenbrug”).
Regarding claim 1, Tabor discloses a tracheostoma valve (Fig. 1) adapted to control the flow of air through a tracheostoma (abstract), the tracheostoma valve comprising: 
a first body (comprising valve body 12) including a passageway (through barrel 22), 
a second body (valve insert 14) including a rim surface (comprising shoulder 44) surrounding a bore (the opening in 14 to the left in Fig. 1 and the opening at the center in Fig. 3) that is aligned with the passageway of the first body (Figs. 1-3), wherein the second body is movable relative to the first body to advance the bore toward and away from the passageway (Fig. 1; screwing barrel 38 inwardly or outwardly, col. 3, lines 36-45), and 
a flexible plastic membrane (diaphragm 36) positioned in the passageway of the first body (Fig. 1), wherein the elastic membrane is deflectable between (i) a first position in which a central section (i.e. the entire section spaced inwardly of a  of the elastic membrane is spaced apart from the bore of the second body to permit the passage of air through the bore (Fig. 1) and (ii) a second position in which the central section of the elastic membrane covers the bore (i.e. when the diaphragm is flexed to the left in Fig. 1 so as to be seated on shoulder 44; col. 3, lines 3-10).  
Tabor is silent regarding wherein the flexible membrane is specifically elastic. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Schouwenburg demonstrates that it was well known in the respiratory valve art before the effective filing date of the claimed invention for speech valve membranes to be made of an elastic material, i.e. silicone (page 4, lines 27-28). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to make the membrane of Tabor from an elastic material, i.e. silicone, as taught by Schouwenburg, in order to provide the predictable result of suitably flexible, robust and hypoallergenic membrane. 
Regarding claim 2, Tabor in view Schouwenburg teaches the tracheostoma valve of claim 1, wherein Tabor further discloses wherein the elastic membrane extends outwardly from the passageway when located at the second position (when the barrel 38 is screwed further outwardly, i.e. to the left, the elastic membrane will extend outwardly past flange 24, i.e. in the space created between flange 24 and flange 42 when barrel 38 is screwed outwardly, when the membrane is everted as described in col. 3, lines 36-43, because the shoulder 44 will no longer stop the .  
Regarding claim 3, Tabor in view Schouwenburg teaches the tracheostoma valve of claim 1, wherein Tabor further discloses wherein the second body is, as best understood, pivotally[/rotationally] coupled to the first body (Fig. 1, col. 3, lines 36-51).  
Regarding claim 4, Tabor in view Schouwenburg teaches the tracheostoma valve of claim 3, wherein Tabor further discloses wherein the second body is threaded (via threads 40) onto the first body (Fig. 1, col. 3, lines 36-51).  
Regarding claim 5, Tabor in view Schouwenburg teaches the tracheostoma valve of claim 3, wherein Tabor further discloses wherein the second body comprises: 
a plate (comprising flange 42 and shoulder 44) including the rim surface and the bore (Fig. 1), and 
a cylindrical barrel (barrel 38) extending away from the plate and, as best understood, pivotally[/rotationally] coupled to the first body (Fig. 1; col. 3, lines 36-50).  
Regarding claim 6, Tabor in view Schouwenburg teaches the tracheostoma valve of claim 5, wherein Tabor further discloses wherein the first body comprises: 
a base plate (comprising flange 26 and/or flanged portion 18), and 
an outer sleeve (barrel 22) (which is outside of barrel 38 and thus comprehends an “outer” sleeve) extending away from the base plate and including the passageway (Fig. 1), the passageway being sized to receive the cylindrical barrel of the second body (Fig. 1; col. 2, lines 65-66).  
Regarding claim 7, Tabor in view Schouwenburg teaches the tracheostoma valve of claim 6, wherein Tabor further discloses wherein: 
the cylindrical barrel includes a plurality of outer threads (threads 40), and 
the outer sleeve includes a plurality of inner threads (threads 40) engaged with the outer threads of the cylindrical barrel (Fig. 1; col. 2, lines 66-68).
Regarding claim 8, Tabor in view Schouwenburg teaches the tracheostoma valve of claim 5, wherein Tabor further discloses wherein the plate includes an annular grip (the outer portion of flange 42 comprising protuberances 48) sized to be grasped by a hand of a patient to, as best understood, pivotally[/rotationally] move the second body relative to the first body (Fig 3; col. 3, lines 28-45).  
Regarding claim 10, Tabor in view Schouwenburg teaches the tracheostoma valve of claim 1, but Tabor is silent regarding a heat and moisture exchanger. However, Schouwenburg further educates Tabor to include a heat and moisture exchanger (filer 24) (Fig. 2; page 5, lines 5-6), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the valve of Tabor to further include a heat and moisture exchanger as taught by Schouwenburg, in order to predictably pretreat inhaled air for patient comfort because unconditioned outside air is typically too cold and too dry (Schouwenburg page 1, lines 17-21).
Regarding claim 13, Tabor discloses a tracheostoma valve (Fig. 1) adapted to control the flow of air through a tracheostoma (abstract), the tracheostoma valve comprising:
a housing (comprising valve body 12), 
a cap (valve insert 14) movably coupled to the housing (Fig. 1; screwing barrel 38 inwardly or outwardly, col. 3, lines 36-45), the cap including an opening (the opening in 14 to the left in Fig. 1 and the opening at the center in Fig. 3), and
a flexible plastic membrane (diaphragm 36) having a central section (i.e. the entire section spaced inwardly of a thin band around the outer edge) and an outer edge (see Fig. 2), the outer edge being coupled to the housing (via center post 32, the entire membrane, including the outer edge of the membrane, is coupled to the housing), the elastic membrane being deflectable under pressure to advance the central section over the opening to prevent the passage of air through the opening (i.e. when the diaphragm is flexed to the left in Fig. 1 so as to be seated on shoulder 44; col. 3, lines 3-10), 
wherein, when the cap is at a first position (i.e. Fig. 1) relative to the housing, the elastic membrane is configured to deflect a first amount (the gap between shoulder 44 and diaphragm 36 in Fig. 1) when a first pressure (the pressure required to flex diaphragm 36 far enough to contact shoulder 44 in Fig. 1) is applied to the elastic membrane to advance the central section over the opening to prevent the passage of air through the opening (col. 3, lines 3-10), and, when the cap is at [a] second position (i.e. when barrel is screwed outwardly so as to space flange 42 from flange 24) (Fig. 1; col. 3, lines 36-45) relative to the housing, the elastic membrane is configured to deflect a second amount (i.e. a larger distance between shoulder 44 and diaphragm 36 than is shown in Fig. 1) when a second pressure (the pressure required to flex diaphragm 36 far enough to contact shoulder 44 when 44 is  is applied to the elastic membrane to advance the central section over the opening to prevent the passage of air through the opening (the membrane is configured as claimed because there are positions of flange 44 that are further to the left than shown in Fig. 1 that would still permit closure of the opening by diaphragm 36 if flexed to the left), the second amount being greater than the first amount (as discussed above, when flange 42 is spaced further to the left than shown in Fig. 1, the distance the membrane must deflect to contact shoulder 44 is greater), and the second pressure being greater than the first pressure (col. 3, lines 36-51, where, due to the increased spacing and physics of air flow around a flexible diaphragm as discussed by Tabor, the pressure required to evert the diaphragm a further distance as discussed above will be greater than the pressure required to evert it the smaller distance of Fig. 1).
Tabor is silent regarding wherein the flexible membrane is specifically elastic. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Schouwenburg demonstrates that it was well known in the respiratory valve art before the effective filing date of the claimed invention for speech valve membranes to be made of an elastic material, i.e. silicone (page 4, lines 27-28). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to make the membrane of Tabor from an elastic material, i.e. silicone, as taught by Schouwenburg, in order to provide the predictable result of suitably flexible, robust and hypoallergenic membrane. 
 tracheostoma valve of claim 13, wherein Tabor further discloses wherein: 
the cap includes a plate (comprising flange 42 and shoulder 44) and a barrel (barrel 38) extending from the plate, the barrel including an externally-threaded surface (comprising threads 40) (comprising threads 40), and 
the housing includes a sleeve (barrel 22) having an internally-threaded surface (comprising threads 40) that engages the externally-threaded surface of the cap (Fig. 1; col. 2, lines 66-68).
Regarding claim 16, Tabor in view Schouwenburg teaches the tracheostoma valve of claim 15, wherein Tabor further discloses wherein the housing includes a plurality of beams (arms 27-30) positioned concentrically with the sleeve (Figs. 1-2), each beam having an end (inner end) coupled to the elastic membrane (via center post 32) (Figs. 1-2).
Regarding claim 20, Tabor in view Schouwenburg teaches the tracheostoma valve of claim 13, but Tabor is silent regarding a heat and moisture exchanger positioned in the housing. However, Schouwenburg further educates Tabor to include a heat and moisture exchanger (filer 24) (Fig. 2; page 5, lines 5-6) positioned in a housing (housing 6) (Fig. 2), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the valve of Tabor to further include a heat and moisture exchanger as taught by Schouwenburg, in order to predictably pretreat inhaled air for patient comfort because unconditioned outside air is typically too cold and too dry (Schouwenburg page 1, lines 17-21).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choksi in view of Choksi ‘594 as applied to claims 1 and 13 above, and further in view of Schouwenbrug.
Regarding claims 10 and 20, Choksi in view of Choksi ‘594 teaches the tracheostoma valve of claim 1, wherein Choksi ‘594 further teaches the use of the valve in conjunction with a tracheostoma as discussed above, but Choksi in view of Choksi ‘594 is silent regarding a heat and moisture exchanger (positioned in the housing). However, Schouwenburg further educates Choksi in view of Choksi ‘594 to include a heat and moisture exchanger (filer 24) (Fig. 2; page 5, lines 5-6), such that it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the valve of Choksi in view of Choksi ‘594 to further include a heat and moisture exchanger as taught by Schouwenburg, in order to predictably pretreat inhaled air for patient comfort because unconditioned outside air is typically too cold and too dry (Schouwenburg page 1, lines 17-21).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: if a terminal disclaimer were filed to obviate the double patenting rejections, the minor informality corrected, and claim 11 rolled into claim 1 and claim 19 rolled into claim 13, with the addition that the elastic membrane is formed of an air permeable material, the claims would be in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding valve membranes with arms: Bucklen, Jr. (US 913,688; Fig. 4); Zelson (US 7,484,526 B2); Barnes et al. (US 2021/0178110 A1; Fig. 12D). Additional reference regarding beams in a valve: Depel et al. (US 4,582,058).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785